Bobby William Lofty                                                                                                                                            19-02229

                                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                                  FOR THE NORTHERN DISTRICT OF ALABAMA

    Fill in this information to identify your case:
    Debtor 1               Bobby William Lofty                                                                  Check if this is an amended plan
                                 Name: First           Middle                 Last                              Amends plan dated:
    Debtor 2
    (Spouse, if filing)          Name: First           Middle                 Last


    Case number:
    (If known)




   Chapter 13 Plan

    Part 1:      Notices

   To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                              indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules, administrative
                              orders, and judicial rulings may not be confirmable.

                              In the following notice to creditors, you must check each box that applies. Your failure to check a box that applies renders
                              that provision ineffective.

   To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                              You should read this plan carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you do not have
                              an attorney, you may wish to consult one.

                              If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                              confirmation at least 7 days before the confirmation hearing, unless otherwise ordered. The Bankruptcy Court may confirm this
                              plan without further notice if no objection to confirmation is made. See Bankruptcy Rule 3015. In addition, a proper proof of
                              claim must be filed in order to be paid under this plan.

                              The following matters may be of particular importance to you. Debtor(s) must check each box that applies. Debtor(s)' failure to
                              check a box that applies renders that provision ineffective.


                                 The plan seeks to limit the amount of a secured claim, as set out in Part 3, § 3.2, which may result in a partial payment
                              or no payment at all to the secured creditor.

                                The plan requests the avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest as set out in
                              Part 3, § 3.4.

                                  The plan sets out nonstandard provision(s) in Part 9.

    Part 2:      Plan Payments and Length of Plan

   2.1           Debtor(s) will make regular payments to the trustee as follows:

                 $280.00 per Bi-Weekly for 60 months

                 Debtor(s) shall commence payments within thirty (30) days of the petition date.

   2.2           Regular payments to the trustee will be made from future income in the following manner (check all that apply):

                             Debtor(s) will make payments pursuant to a payroll deduction. Debtor(s) request a payroll deduction be issued to:
                             Harbert Realty Services, Inc.
                             Debtor(s) will make payments directly to the trustee.
                             Other (specify method of payment)




                                                                                     Chapter 13 Plan                                              Page 1
   Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
Bobby William Lofty                                                                                                                                             19-02229


    Debtor                Bobby William Lofty                                        Case number                                                  Eff (01/01/2019)

   2.3          Income tax refunds and returns. Check one.
                        Debtor(s) will retain any income tax refunds received during the plan term.

                             Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                             return and will turn over to the trustee income tax refunds received during the plan term, if any.

                             Debtor(s) will treat income tax refunds as follows:
                             As disposable income, see sch. I

                             Debtor(s) believe they are not required to file income tax returns and do not expect to receive tax refunds during the plan term.

   2.4          Additional Payment Check all that apply.
                        None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

   2.5           Adequate Protection Payments

                Any adequate protection payments shall be made as part of this plan; see Part 3 or Part 9 for details. The secured creditor must file a proof
                of claim in order to receive payment. Unless otherwise ordered, adequate protection payments through the trustee shall be made as funds
                are available after the proof of claim is properly filed.

    Part 3:      Treatment of Secured Claims

   3.1          Maintenance of payments and cure of defaults, if any, on long-term secured debts. Check one.

                             None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

   3.2          Request for valuation of security, claim modification, and hearing on valuation. Check one.

                             None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

   3.3          Secured claims excluded from 11 U.S.C. § 506 and fully secured claims. Check one.

                             None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                             The claims listed below:
                                  1. were incurred within 910 days before the petition date and secured by a purchase money security interest in a motor
                                     vehicle acquired for the personal use of Debtor(s), or
                                  2. were incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of
                                     value, or
                                  3. are fully secured.
                             These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the
                             trustee as specified below. Unless otherwise ordered, the status and amount stated on a proof of claim or amended proof of claim
                             controls over any contrary amount listed below as to the estimated amount of the creditor's total claim, but the interest rate is
                             controlled by the plan.

                             The holder of any claim listed below will retain the lien until the earlier of:

                                    (a) payment of the underlying debt determined under nonbankruptcy law, or

                                    (b) discharge under 11 U.S.C. § 1328(a), at which time the lien will terminate and be released by the creditor.

                         Monthly                                 Estimated
                                                                                                                          Monthly Fixed          Monthly Fixed
                        Adequate                                Amount of                     Value of  Interest
    Name of Creditor                                                             Collateral                                Payment to             Payment to
                        Protection                            Creditor's Total               Collateral   Rate
                                                                                                                            Creditor                Begin
                         Payment                                   Claim
    NASA FCU         $184.00                                  $24,917.00       2011 JEEP    $18,375.00 5.00%            $517                  12/2019
                                                                               WRANGLER
                                                                               131000 miles

   3.4          Section 522(f) judicial lien and nonpossessory, nonpurchase-money ("Non-PPM") security interest avoidance. Check all that apply.

                             None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.



                                                                                   Chapter 13 Plan                                           Page 2 of 4
   Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
Bobby William Lofty                                                                                                                                            19-02229


    Debtor                Bobby William Lofty                                    Case number                                                     Eff (01/01/2019)

   3.5          Surrender of collateral. Check one.

                             None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

    Part 4:      Treatment of Fees and Priority Claims

   4.1          General

   Trustee’s fees will be paid in full. Except as set forth in § 4.5, allowed priority claims also will be paid in full, without interest.

   4.2          Chapter 13 case filing fee. Check one.

                     Debtor(s) intend to pay the Chapter 13 case filing fee through the plan.
                     Debtor(s) intend to pay the Chapter 13 case filing fee directly to the Clerk of Court.

   4.3          Attorney's fees.

                The total fee requested by Debtor(s)’ attorney is $3,750.00. The amount of the attorney fee paid prepetition is $0.00.
                The balance of the fee owed to Debtor(s)’ attorney is $3,750.00, payable as follows (check one):

                     $____600.00 at confirmation, then $___300.00 per month for three(3) months, and $ __45.00___ thereafter until paid in full, or
                     in accordance with any applicable administrative order regarding fees entered in the division where the case is pending.

   4.4          Priority claims other than attorney’s fees and domestic support obligations. Check one.

                             None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

   4.5          Domestic support obligations. Check one.

                             None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



    Part 5:      Treatment of Nonpriority Unsecured Claims

   5.1          Nonpriority unsecured claims not separately classified.

                Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata.

   5.2          Percentage, Base, or Pot Plan. Check one.

                             100% Repayment Plan. This plan proposes to pay 100% of each allowed nonpriority unsecured claim.
                             Percentage Plan. This plan proposes to pay        % of each allowed nonpriority unsecured claim.
                             Pot Plan. This plan proposes to pay $        1976 .00 , distributed pro rata to holders of allowed nonpriority unsecured claims.
                             Base Plan. This plan proposes to pay $       to the trustee (plus any tax refunds, lawsuit proceeds, or additional payments
                             pursuant to §§ 2.3 and 2.4). Holders of allowed nonpriority unsecured claims will receive the funds remaining, if any, after
                             disbursements have been made to all other creditors provided for in this plan

   5.3          Interest on allowed nonpriority unsecured claims not separately classified. Check one.
                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

   5.4          Maintenance of payments and cure of any default on long-term nonpriority unsecured claims. Check one.

                             None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

   5.5          Other separately classified nonpriority unsecured claims. Check one.

                             None. If “None” is checked, the rest of § 5.5 need not be completed or reproduced.




                                                                               Chapter 13 Plan                                               Page 3 of 4
   Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
Bobby William Lofty                                                                                                                                 19-02229


    Debtor                Bobby William Lofty                                   Case number                                           Eff (01/01/2019)


    Part 6:      Executory Contracts and Unexpired Leases

   6.1          The executory contracts and unexpired leases listed below are assumed, will be treated as specified, and any defaults cured.
                Check one.

                             None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



   6.2          The executory contracts and unexpired leases listed below are rejected: Check one.

                             None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.



    Part 7:      Sequence of Payments

   7.1          Unless otherwise ordered, the trustee will make the monthly payments required in Parts 3 through 6 in the sequence of payments set
                forth in the administrative order for the division in which this case is pending.

    Part 8:      Vesting of Property of the Estate

   8.1          Property of the estate will vest in Debtor(s) (check one):

                 Upon plan confirmation.

                 Upon entry of Discharge

    Part 9:      Nonstandard Plan Provisions

                             None. If “None” is checked, the rest of Part 9 need not be completed or reproduced.

    Part 10: Signatures:

   Signature(s) of Debtor(s) required.

   Signature(s) of Debtor(s) (required):


    X     /s/ Bobby William Lofty                                                       Date    May 31, 2019
          Bobby William Lofty

    X                                                                                   Date


   Signature of Attorney for Debtor(s):
    X /s/ Grafton M. Weinacker                                                  Date   May 31, 2019
        Grafton M. Weinacker
        15 Southlake Lane
        Suite 140
        Birmingham, AL 35244
        (205) 802-2200

   Name/Address/Telephone/Attorney for Debtor(s):

   By filing this document, Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certif(ies) that the wording and order of
   the provisions in this Chapter 13 plan are identical to those contained in this district’s Local Form, other than any nonstandard provisions
   included in Part 9.




                                                                              Chapter 13 Plan                                    Page 4 of 4
   Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
